Title: From John Adams to United States Senate, 5 December 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States Decr 5. 1799

            I nominate the Gentlemen in the inclosed List to the offices placed against their Names, excepting William Nichols who has resigned the Office of Marshall of Pennsylvania
            
John Adams
            
            Commissions issued in the recess of the Senate
Isaac Parker, Marshal for the District of Maine—5 March ‘99
William Nichols, Marshal for the District of Pennsylvania 26 June
James Winchester, Judge of the District of Maryland 31st. Octr,
Thomas Forster, of Pennsylvania, Inspector of the Revenue for the of Presque Isle; and Collector for the District of Presque Isle. 26 March 1799
Lamberton Cooper, Inspector of the Revenue for the port of Middletown Connecticut; and Surveyor for the same port 22 April
Robert Chesley, Inspector of the Revenue for the port of St. Mary’s in the District of Nanjemoy; and Surveyor for the same. 1st. May
Peter Hemp Junr. Inspector of the Revenue for the Port of Urbanna in the District of Tappahannock; & Surveyor for the same. 31st. May
James Taylor. Inspector of the Revenue for the Port of Beacon Island, and Surveyor for the same. 14 June.
Eugene Brenan Inspector of the Revenue for Survey number three in the District of South-Carolina 27 June
Josiah Reid Inspector of the Revenue for the port of Thomaston in the District of Waldoboro & Surveyor for the same. 27 June.
Charles Simms Collector for the District of Alexandria 9 August
Alexander Freeland Collector for the District of Great Egg Harbor & Inspector for the port of Ditto. 16 August
William Watson Collector for the District of Little Egg Harbour, & Inspector for the Port of Ditto 17 Augst ‘99
James Reid of New-Hampshire vice Consul for the City of Canton in China. 29 March
Evan Jone, of Louisiana, Consul for the Port of New-Orleans. 11 May.
John Morton, of New-York, Consul for the Port of Havana. 29 June.
William Richardson Davie, of North-Carolina, Envoy Extraordinary and Minister Plenipotentiary of the United States to the French Republic Vice Patrick Henry. 1st. June 1799.
